DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/17/2022, is acknowledged. Claims 30, 49 – 50, 52 – 53 are amended. Claims 56 – 59 are newly entered. Claim 36 remains withdrawn. Claims 30 – 35 and 37 - 59 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 30 – 32, 35, 37 – 45, and 48 – 51, and 53 – 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record).
Regarding claim 30, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 1 of Scott) which exhibits a composition that lies directly within the claimed composition.
Further, Scott teaches A) feeding a slab having the aforementioned composition ([0045]), B) reheating the slab at a temperature from 1100-1300°C ([0046], falling within the claimed range of above 1000°C), and then hot-rolling it with a final rolling temperature of at least 890°C to provide a hot rolled slab ([0047], falling within the claimed range of at least 850°C). Moreover, Scott teaches C) coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab ([0049]).
Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071], possessing substantial overlap with claimed range 700-900°C [MPEP 2144.05 I]). Scott further teaches F) second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072]).
It is noted that the second cold-rolling reduction rate which is taught by Scott (not exceeding 30%) does not directly overlap the claimed range of “higher than 30% and below 50%”, but it is close, with both ranges having an endpoint at or approximately at a 30% reduction rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, in the absence of a showing of criticality or unexpected results obtained by cold rolling for a second time at a reduction rate that is greater than 30%, a prima facie case of obviousness exists, as the range taught by the prior art and that which is claimed are so mathematically close that the difference between the claimed ranges is virtually negligible.
Scott further teaches G) recovery heat treating the second cold rolled slab, wherein the heat treatment is conducted at 250-900°C in a batch-annealing furnace for at least 15 seconds ([0074]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as both the heat treatment temperature (250-900°C) and time (at least 15 seconds) taught by Scott encompass the claimed heat treatment temperature (390-700°C) and time (30 seconds to 1 hour).
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 50% (Table 3, Steel I1c), 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a), and 66% (Table 3, Steel I1d). These examples fall within the claimed reduction rate range of 30-70%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Regarding claim 31, Scott further teaches that the composition may include Cu ([0028]), Al ([0027]), Nb ([0032]), B ([0037]), Cr ([0036]), Ni ([0035]), and Ti ([0034]) as shown in Table 2 below. Scott is silent as to Mo and Sn content, but it is noted that presence of Mo and Sn are optional, as only “one or more” of the claimed elements are required. Scott's sample 12 (see Table 2 of Scott) also meets all of the limitations.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 32, Scott further teaches that the method may further include heat treatment carried out on the strip having its definitive thickness ([0074]) between 250 and 900°C ([0074], encompassing the claimed 390-700°C [MPEP 2144.05 I]). Scott further teaches that batch-annealing is particularly adapted for this purpose ([0074]).
Regarding claim 35, Scott further teaches that the pair of C and Mn present make it possible to obtain the sought stable austenitic microstructures ([0076]). Scott teaches that TWIP steels have high mechanical strength with tensile strength > 1,000 MPa and considerable ductility with 50% or more elongation at break ([0002]). Scott discloses the delay before quenching guarantees at least 75% austenite or even 100% austenite obtained ([0068]). Scott further teaches that the structure of the final product is obtained at this step, guaranteeing the desired mechanical properties ([0068]). Based on the mechanical properties (Scott, Table 2), the composition taught by Scott, and the microstructure guaranteed due to the delay before the quenching step, the sheet manufactured by the method taught by Scott is a TWIP steel sheet that has an austenitic matrix.
Regarding claim 37, the narrowed C content of 0.71-1.1 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding claim 38, the narrowed C content of 0.80-1.0 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding claim 39, the narrowed C content of 0.90-1.0 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding claim 40, Scott’s taught Cu content of 1.2-1.9 wt% continues to fall within the narrowed Cu content of 0-2.0 wt%. Additionally, Scott teaches Sample 12 with 1.7 wt% C, which falls within the narrowed Cu content of the instant claim.
Regarding claim 41, the narrowed Si content of 0.1-0.6 wt% continues to overlap with Scott’s taught Si content of 0.2-1.1 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.5 wt% Si, which falls within the narrowed Si content of the instant claim.
Regarding claim 42, Scott’s taught Al content of 0.2-0.9 wt% continues to fall within the narrowed Al content of 0-2.0 wt%. Additionally, Scott teaches Sample 12 with 0.8 wt% Al, which falls within the narrowed Al content of the instant claim.
Regarding claim 43, the narrowed V content of 0.1-1.0 wt% continues to overlap with Scott’s taught V content of 0-0.5 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.28 wt% V, which falls within the narrowed V content of the instant claim.
Regarding claim 44, Scott further teaches that the plate may also undergo a coating operation with Zn or a Zn alloy, by galvanization or electrodeposition ([0075]). Such a metallic coating would meet the requirements of the instant claim
Regarding claim 45, Scott further teaches that the plate may also undergo a coating operation with Zn or a Zn alloy, by galvanization or electrodeposition ([0075]). Such a zinc-based coating would meet the requirements of the instant claim.
Regarding claim 48, as discussed previously, Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a), and in which two consecutive cold rolling steps are used with reduction ratios of 55% and 5%, respectively (Table 3, Steel I2f). These examples fall within the claimed reduction rate range of 40-60%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Regarding claims 49 and 50, as discussed previously, Scott teaches second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072]).
It is noted that the second cold-rolling reduction rate which is taught by Scott (not exceeding 30%) does not directly overlap the claimed range of “between higher than 30% and 40%”, but it is close, with both ranges having an endpoint at or approximately at a 30% reduction rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, in the absence of a showing of criticality or unexpected results obtained by cold rolling for a second time at a reduction rate that is greater than 30%, a prima facie case of obviousness exists, as the range taught by the prior art and that which is claimed are so mathematically close that the difference between the claimed ranges is virtually negligible.
Regarding claim 51, Scott teaches recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the annealing temperature range taught by Scott (600-900°C) encompasses that of the instant claim (750-900°C).

Regarding claim 53, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 3 of Scott) which exhibits a composition that lies directly within the claimed composition.
Further, Scott teaches A) feeding a slab having the aforementioned composition ([0045]), B) reheating the slab at a temperature from 1100-1300°C ([0046], falling within the claimed range of above 1000°C), and then hot-rolling it with a final rolling temperature of at least 890°C to provide a hot rolled slab ([0047], falling within the claimed range of at least 850°C). Moreover, Scott teaches C) coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab ([0049]).
Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071], possessing substantial overlap with claimed range 700-900°C [MPEP 2144.05 I]). Scott further teaches F) second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072], possessing substantial overlap with the claimed range of between 1 to 50% [MPEP 2144.05 I]).
Scott further teaches G) recovery heat treating the second cold rolled slab, wherein the heat treatment is conducted at 250-900°C in a batch-annealing furnace for at least 15 seconds ([0074]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as both the heat treatment temperature (250-900°C) and time (at least 15 seconds) taught by Scott encompass the claimed heat treatment temperature (390-700°C) and time (30 seconds to 1 hour). Further, it is noted that the differing temperature ranges for the recrystallization annealing (600-900°C, see [0071]) and the recovery annealing (250-900°C, see [0074]) would suggest to one of ordinary skill in the art that in at least some embodiments of the process taught by Scott, recovery heat treating is completed at a temperature different from the temperature of recrystallization annealing.
Scott does not explicitly teach that during recovery heat treating, dislocations in the TWIP steel microstructure are removed or rearranged, while deformation twins are kept. However, the Examiner notes that such phenomena is simply the intended result of the already recited recovery heat treatment step, and does not further limit the actual parameters of said recovery heat treatment. A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 I). As Scott teaches a substantially similar processing step which is conducted on substantially identical feedstock, there is a prima facie expectation that the intended result of the recovery heat treatment step as recited in the instant claim is also experienced in the process taught by Scott. 
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a) and in which two consecutive cold rolling steps are used with reduction ratios of 55% and 5%, respectively (Table 3, Steel I2f). These examples fall within the claimed reduction rate range of 30-70%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Regarding claim 54, Scott teaches second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the second cold-rolling reduction rate taught by Scott (not exceeding 30%) overlaps the claimed second cold-rolling reduction rate (between 20 and 40%).
Regarding claim 55, Scott does not explicitly teach that deformation twins and dislocations are introduced into the microstructure of the processed steel during second cold-rolling. However, Scott does teach that mechanical twinning competes with slipping of dislocations at room temperature ([0007], L 1-3), and that twinning density increases with deformation ([0007], L 3-4). Based on this disclosure, an ordinarily skilled artisan would appreciate that the second cold-rolling step of Scott results in the introduction of at least some amount of deformation twins and dislocations within the microstructure of the processed steel.
Additionally, the Examiner notes that such phenomena is simply the intended result of the already recited second cold-rolling step, and does not further limit the actual parameters of said second cold-rolling. A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 I). As Scott teaches a substantially similar processing step which is conducted on substantially identical feedstock, there is a prima facie expectation that the intended result of the second cold-rolling step as recited in the instant claim is also experienced in the process taught by Scott. 
Regarding claim 56, a previously discussed, Scott teaches a recrystallization heat treatment temperature range of 600-900°C ([0071]), and a recovery heat treatment temperature range of 250-900°C ([0074]). Thus, the Examiner asserts that an ordinarily skilled artisan would appreciate that for any embodiments of the process taught by Scott where recovery heat treatment of the second cold rolled slab is completed under 600°C, such embodiments would result in recovery heat treating at a temperature lower than recrystallization annealing of the first cold rolled slab.

Claims 33 – 34 and 46 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record) as applied to claims 32, 30, and 45, respectively, and further in view of US 2014/0251505 (“Blumenau”; of record).
Regarding claim 33, Scott does not explicitly teach H) hot-dip coating the heated steel sheet.
Blumenau teaches that a surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression ([0003]). Blumenau further teaches that hot dip refinement is established as an economically and ecologically advantageous method and has proven to be particularly cost effective ([0004]-[0005]). Blumenau teaches a method for producing a flat steel product provided with a metal protective layer by way of hot dip coating ([0018]) in which the product is optionally cleaned ([0020]), then heated ([0021]-[0026]), recrystallization annealed ([0026]-[0028]), cooled to a bath entry temperature and optionally held at this temperature ([0029]-[0030]), and introduced into a molten bath and passed through to adjust the thickness of the metal protective layer ([0031]-[0032]).
It would have been obvious for one of ordinary skill in the art to utilize a hot dip coating method as disclosed by Blumenau instead of galvanization or electrodeposition as disclosed by Scott. The coating obtained from such a process increases corrosion resistance and product life, while maintaining cost-effectiveness.
Regarding claim 34, Scott does not explicitly teach that the recovery step G) is performed by hot-dip coating.
Blumenau teaches that a surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression ([0003]). Blumenau further teaches that hot dip refinement is established as an economically and ecologically advantageous method and has proven to be particularly cost effective ([0004]-[0005]). Blumenau teaches a method for producing a flat steel product provided with a metal protective layer by way of hot dip coating ([0018]) in which the cold or hot-rolled product is optionally cleaned ([0020]), then heated to a temperature of 600 to 1100°C ([0021]-[0026]), recrystallization annealed ([0026]-[0028]), cooled to a bath entry temperature and optionally held at this temperature ([0029]-[0030]), and introduced into a molten bath and passed through to adjust the thickness of the metal protective layer ([0031]-[0032] teaching the claimed "wherein the recovery step is performed by hot dip coating").
It would have been obvious for one of ordinary skill in the art to utilize a hot dip coating method as disclosed by Blumenau as the recovery method disclosed by Scott. The coating obtained from such a process increases corrosion resistance and product life, while maintaining cost-effectiveness.
Regarding claim 46, Scott does not explicitly teach that the steel sheet is covered by an aluminum-based coating, the aluminum-based coating including less than 15% Si, less than 5.0% Fe, optionally 0.1 to 8.0% Mg and optionally 0.1 to 30.0% Zn, the remainder being Al.
Blumenau teaches that depending on the intended use, a zinc, zinc/aluminum, zinc/magnesium, aluminum, or aluminum/silicon hot dip coating can be applied to a flat steel product ([0034]). Blumenau further teaches what are known as AS coatings, which are made up of less than 15% Si, less than 5.0% Fe, and remainder Al and unavoidable impurities, including traces of Zn and rare earths ([0082]-[0083]). Such a composition meets the requirements of the aluminum-based coating claimed in the instant claim. Blumenau further teaches that the composition of the molten bath is guided by the respective guidelines of the end user ([0076]). Blumenau teaches that the high strength component has applications in the automotive industry, apparatus construction, mechanical engineering, and household appliance engineering as well as the construction industry ([0102]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to survey literature to find a metallic coating suitable for the intended use and determine an
AS coating is appropriate as disclosed by Blumenau, in order to utilize the steel product in the automotive industry, for example.
Regarding claim 47, Scott teaches that the steel sheet may be covered by a zinc-based coating ([0075]).
Scott does not explicitly teach that the zinc-based coating includes 0.01-8.0% Al, optionally 0.2-8.0% Mg, the remainder being Zn.
Blumenau teaches that depending on the intended use a zinc, zinc/aluminum, zinc/magnesium, aluminum, or aluminum/silicon hot dip coating can be applied to the flat steel product ([0034]). Blumenau further teaches what are known as ZM coatings which are made up of 0.1-8.0% Al, 0.2-8.0% Mg, less than 2.0% Si, less than 0.1 % Pb, less than 0.2% Ti, less than 1% Ni, less than 1% Cu, less than 0.3% Co, less than 0.5% Mn, less than 0.1 % Cr, less than 0.5% Sr, less than 3.0% Fe, less than 0.1 % B, less than 0.1 % Bi, less than 0.1 % Cd, remainder Zn and unavoidable impurities ([0079]-[0080]). Such a composition meets the requirements of the zinc-based coating claimed in the instant claim. Blumenau further teaches that the composition of the molten bath is guided by the respective guidelines of the end user ([0076]). Blumenau teaches that the high strength component has applications in the automotive industry, apparatus construction, mechanical engineering, and household appliance engineering as well as the construction industry ([0102]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to survey literature to find a metallic coating suitable for the product's intended use and determine a ZM coating is appropriate as disclosed by Blumenau in order to utilize the steel product in the automotive industry, for example.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record) as applied to claim 30, and further in view of WO 2015/077934 (“He”; citing machine translation provided with this correspondence).
Regarding claim 52, Scott does not explicitly teach performing the recovery step G) at a temperature and for a duration that removes or rearranges dislocations in a microstructure of the TWIP steel sheet while keeping deformation twins.
He teaches a TWIP steel and a production method thereof ([0001]). He teaches that subsequent to cold rolling the TWIP steel, an annealing process is initiated, wherein the steel is heated to 550-700°C for 100-1000 seconds ([0034], L 308-311). He teaches that this heat treatment results in a sharp reduction in dislocation density, while mechanical twins remain due to their good heat stability ([0034], L 311-313). Further, He teaches that the process results in the best combination of yield strength and elongation for the TWIP steel ([0034], L 314).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of He, and anneal the TWIP steel after second cold rolling at a temperature of 550-700°C for 100-1000 seconds, in order to reduce dislocation density (i.e. remove dislocations) while keeping deformation twins. Such treatment results in the best combination of yield strength and elongation property of the TWIP steel.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record) as applied to claim 31, and further in view of US 2009/0202382 (“Kim”).
Regarding claim 59, Scott teaches that the Al content of the steel processed by the taught method is 0.2-0.9 wt% ([0025]). Notably, the Al content of 0.2-0.9 wt% does not overlap with the claimed Al content of 1.35-4.0 wt%.
The Examiner notes that Scott teaches that above levels of 0.9 wt%, Al can be a negative influence on corrosion under stress in salty water ([0081]). However, Scott does teach that Al may be present in Fe-C-Mn (commonly TWIP) steels in highly variable proportions which may attain several % ([0077], L 2-4). Such a teaching is supported in the prior art cited by Scott, where documents teach TWIP/Fe-C-Mn steel having Al contents of up to 5% ([0010], WO 2003/025240), up to 3% ([0017], WO 2007/075006), or up to 6% ([0015], WO 93/013233), for example.
Kim teaches high ductility, high strength, and high Mn steel strip, and methods for manufacture thereof (Title). Kim teaches that the Al content of such steels is preferably 0.01-3.0 wt% ([0015]). Further, Kim teaches that including Al in such an amount increases stacking fault energy in slip planes of the steel, and suppresses generation of ε-martensite, thereby improving ductility of the steel ([0039]-[0040]). Kim teaches that including Al in amounts greater than 3.0 wt% may result in suppression of twinning, as well as surface corrosion during hot rolling ([0043]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kim and broaden the Al content of Scott to 0.01-3.0 wt% Al, for example. Such a greater Al content has been demonstrated to result in improved ductility in similar Fe-Mn TWIP type steels, by increasing stacking fault energy in slip planes of the steel, and suppressing generation of ε-martensite.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Al content of modified Scott (0.01-3.0 wt%) overlaps with the claimed Al content of the instant claim (1.35-4.0 wt%). 

Claims 57 – 58 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of WO 2015/077934 (“He”; citing machine translation provided with this correspondence) and US 2006/0278309 (“Bouzekri”; of record).
Regarding claim 57, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 4.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 4 of Scott) which exhibits a composition that lies directly within the claimed composition.
Further, Scott teaches A) feeding a slab having the aforementioned composition ([0045]), B) reheating the slab at a temperature from 1100-1300°C ([0046], falling within the claimed range of above 1000°C), and then hot-rolling it with a final rolling temperature of at least 890°C to provide a hot rolled slab ([0047], falling within the claimed range of at least 850°C). Moreover, Scott teaches C) coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab ([0049]).
Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071], possessing substantial overlap with claimed range 700-900°C [MPEP 2144.05 I]). Scott further teaches F) second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072], possessing substantial overlap with the claimed range of between 20 and 40% [MPEP 2144.05 I]).
Scott further teaches G) recovery heat treating the second cold rolled slab, wherein the heat treatment is conducted at 250-900°C in a batch-annealing furnace for at least 15 seconds ([0074]).
Scott does not explicitly teach that dislocations in a microstructure of the TWIP steel sheet are rearranged by performing the recovery heat treatment.
He teaches a TWIP steel and a production method thereof ([0001]). He teaches that subsequent to cold rolling the TWIP steel, an annealing process is initiated, wherein the steel is heated to 550-700°C for 100-1000 seconds ([0034], L 308-311). He teaches that this heat treatment results in a sharp reduction in dislocation density, while mechanical twins remain due to their good heat stability ([0034], L 311-313). Further, He teaches that the process results in the best combination of yield strength and elongation for the TWIP steel ([0034], L 314).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of He, and anneal the TWIP steel after second cold rolling at a temperature of 550-700°C for 100-1000 seconds, in order to reduce dislocation density (i.e. remove dislocations) while keeping deformation twins. Such treatment results in the best combination of yield strength and elongation property of the TWIP steel. Further, it is noted that the heat treatment temperature (550-700°C) and time (100s-1000s) taught by modified Scott each fall within the claimed heat treatment temperature (390-700°C) and time (30 seconds to 1 hour). 
Moreover, the Examiner notes that removal of dislocations would be an example of a type of rearrangement of dislocations. As such, the claimed requirement of rearranging dislocations is met by the prior art.
Further, regarding the claimed requirement that the recovery heat treatment is done for a duration different from a duration of the recrystallization annealing, it is noted that in one example, Scott teaches recrystallization annealing is done for 10-500 seconds ([0071], L 7-9), while He teaches that the recovery annealing is done for a duration of 100-1000 seconds ([0034], L 308-311). In view of the differences in duration of the two annealing steps, an ordinarily skilled artisan would appreciate that they in at least some cases would be done for durations different from each other.
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 50% (Table 3, Steel I1c), 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a), and 66% (Table 3, Steel I1d). These examples fall within the claimed reduction rate range of 30-70%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Regarding claim 58, as previously discussed, He teaches that aforementioned recovery heat treatment results in a sharp reduction in dislocation density (i.e. removal of dislocations), while mechanical twins remain due to their good heat stability ([0034], L 311-313).

Double Patenting












The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30 – 35 and 37 – 59 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 – 43 of copending Application No. 16/302969 (citing US 2019/0292616 – “the ‘969 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘969 application claims a method for producing a TWIP steel sheet which has the same steps as claimed in the instant claim set, processing a steel having a substantially identical composition to that of the instant claim set, and the steps being performed at substantially identical processing parameters as the instant claim set.
It is noted that the ‘969 applicant does not explicitly claim phenomena relating to the generation of deformation twins during second cold rolling, nor the removal/rearrangement of dislocations and keeping of deformation twins during recovery heat treatment, these claim limitations being present in instant claims 52, 53, 55, and 57 – 58. However, as the processing steps claimed where these phenomena take place are substantially identical in both the claims of the ‘969 application and the instant claim set, it is prima facie expected that those results would occur.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments







Applicant’s remarks filed 6/17/2022 are acknowledged and have been fully considered. Examiner again notes that the outstanding objections to the instant claims have been withdrawn in response to the amendment filed by Applicant.
Regarding independent claim 30, Applicant traverses the prior art rejection of record, arguing that Scott’s taught second cold-rolling reduction rate of “not exceeding 30%” does not render obvious the claimed reduction rate of higher than 30%  and below 50%. Applicant argues that MPEP 2144.05 I does not support the Examiner’s position that a prima facie case of obviousness exists, as the range taught by the prior art reference Scott and that which is claimed are so mathematically close that the difference between the claimed ranges is virtually negligible.
The Examiner respectfully finds this argument to be unpersuasive. Applicant argues that such a situation should only be applicable in the case of Titanium Metals whereby a range is deduced from two prior art values, and a claimed amount falls within such a range. The Examiner counters that such an argument takes an overly narrow interpretation of the MPEP, and disregards other examples provided in MPEP 2144.05 I such as Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co, as well as In re Aller. In fact, the Examiner asserts that such examples may be more prudent in the present case than Titanium Metals, as they concern process/method claims, as does the present application and prior art. Such examples are not exhaustive, and further considerations may be gleaned from MPEP 2144.05 I.
Further, in regard to Applicant’s comparison of the present case to that described in In re Patel, the Examiner notes that there is a significant difference between the facts of In re Patel and those of the present case – that is, in In re Patel, there is a gap between the range disclosed in the prior art and that of the claims in question, whereas in the present case, there is no gap at all – one range ends at exactly 30%, and the next range encompasses every numerical value down to 30%, including, for example, 30.000000001%. Applicant is essentially arguing that there is a patentable difference between a reduction ratio of 30% and one of 30.000000001%, or values even closer to 30%.
Moreover, it is noted that the Examiner maintains the position that  although the possibility that Scott may teach away from the claimed range is secondary to the fact that Scott already teaches a range which renders the claimed range prima facie obvious, it is noted that the teaching by Scott that a reduction in ductility becomes excessive beyond a reduction rate of 30% may be insufficient on its own to constitute a teaching away of the prior art form exploring reduction rates above 30%. The nature of a “teaching away” of the prior art is highly relevant and must be weighed in substance (MPEP 2145 X D 1). It is noted that Scott teaches that the cold working resulting in reduction results in both an improved flatness of the steel, as well as an increase in its resistance ([0072], L 4-7). Based on this teaching, an ordinarily skilled artisan would have known that increasing reduction rate has both benefits and drawbacks, and may have been motivated to increase the reduction rate beyond the maximum rate suggested by Scott in order to amplify the purported benefits of increased flatness and resistance.
Applicant argues further that the prior art does not teach or suggest a step of recovery heat treating the second cold rolled slab, said recovery heat treating performed between 390 and 700°C, in a batch annealing or a continuous annealing furnace between 30 seconds and 1 hours. In making this argument, Applicant argues that since Scott desires at least 75% recrystallization of austenite in its taught heat treatment, it cannot teach or suggest “recovery heat treating” as claimed.
The Examiner disagrees. In making this argument, Applicant essentially argues that the processes of recrystallization and “recovery” cannot mutually coexist. No evidence for such an assertion has been provided. The Examiner further notes that the desired recrystallization taught by Scott at [0068] to which Applicant cites, is not a result of the annealing treatment in question, which is cited at [0074] of Scott. Thus, Applicant’s argument is irrelevant, and if it were true, the present claims could also not possess both “recrystallization” and “recovery” in a single process. Further, in view of the substantially similar processing temperatures and times for the heat treatments of Scott and that of the instant claim, it would be prima facie  expected that they would have similar results – that is, “recovery”. Simply labeling the claimed heat treatment as “recovery” heat treating does not impart any further limitations.
Applicant argues that steel is not necessarily “recovered” when heat treated at the parameters disclosed in [0074] of Scott, citing Trial 4 of the ‘969 application, which falls within the composition taught by Scott and conducts a recovery heat treatment for 90 seconds falling within the parameters of the annealing taught by Scott.
The Examiner finds this unpersuasive. Of first note, the ‘969 application speaks of conducting a “recovery heat treatment”, yet recovery was allegedly not observed in the sample. Thus, it appears that the result of “recovery” is not a requirement of a “recovery heat treatment”. If this is the case, Applicant’s argument that the heat treatment of Scott does not necessarily result in recovery, cannot be used to argue that Scott does not teach a “recovery heat treatment”, as it has been shown that recovery heat treatments do not necessarily result in “recovery”. 
Even further, the Examiner points to the newly cited He reference, which teaches that a similar heat treatment of TWIP steel heating to 550-700°C for 100-1000 seconds ([0034], L 308-311) results in a sharp reduction in dislocation density, while mechanical twins remain due to their good heat stability ([0034], L 311-313), while also resulting in partial recrystallization (). The Examiner notes that the rearrangement/removal of dislocations, with retention of deformation twins, is a claimed feature of recovery heat treating in the present claims, yet such a feature coexists with recrystallization in the prior art. He even refers to the process step as a recovery and partial recrystallization annealing ([0034], L 309-310). Thus, the presence of recrystallization does not appear to preclude to result of “recovery” as is alleged by Applicant.
Applicant argues further that the Examiner’s rationale used to reject dependent claim 52 is not sufficient to establish a prima facie case of obviousness. The Examiner notes that newly cited He has been additionally cited with respect to dependent claim 52, in view of Applicant’s narrowing amendment of the claim to require that recovery step G) is performed at a temperature and for a duration that removes or rearranges dislocations in a microstructure of the TWIP steel sheet while keeping deformation twins. He explicitly meets the claimed requirements, and as such Applicant’s argument is moot.
With respect to claim 53, Applicant argues in a similar manner as was done previously for claim 30. The Examiner maintains all positions as described previously in the response to arguments against the rejection of claim 30, which also apply to the arguments presented regarding claim 53.
Regarding Applicant’s argument that the annealing step of Scott does not inherently result in removing or rearranging dislocations in a microstructure of the TWIP steel sheet while keeping deformation twins, the Examiner notes that the evidence presented by Applicant is not sufficient to come to such a conclusion. Applicant simply cites trial 4 of the ‘969 application, which states that a steel having a composition falling within the ranges of Scott and processed by a heat treatment falling within the parameters of Scott is recrystallized. However, Applicant has not provided any basis to conclude that recrystallization and “recovery” cannot mutually coexist. In fact, the Examiner again points to He, which explicitly teaches that the two phenomena may coexist. 
Even further, the Examiner notes that the scope of the limitation in question is simply the intended result of the already recited recovery heat treatment step, and does not further limit the actual parameters of said recovery heat treatment. A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 I).
Regarding arguments in a previous response filed 11/5/2021 by Applicant which are reiterated by Applicant in this response, the Examiner maintains the non-persuasiveness of such arguments, as detailed in the office action filed 3/24/2022.

Regarding Applicant’s arguments with respect to new claims 57 – 59, it is noted that the features which Applicant alleges are not found in the prior art, have been addressed in the rejection of said claims in this correspondence. Thus, a prima facie case of obviousness exists in each case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735